Citation Nr: 0617550	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
degenerative arthritis, with total disc space loss, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. K.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision wherein the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied an increased rating for a 
lumbosacral disorder, characterized at that time as 
lumbosacral strain and rated as 10 percent disabling.  The 
Board remanded this claim in June 2005, after which the RO, 
in a November 2005 rating decision, increased to 40 percent 
the rating for the veteran's disability, which was now 
characterized as lumbosacral strain, degenerative arthritis, 
with total disc space loss.


FINDING OF FACT

Lumbosacral strain, degenerative arthritis, with total disc 
space loss, is manifested primarily by limited lumbosacral 
movement, and the absence of documented incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain, degenerative arthritis, with total disc 
space loss, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (as in effect prior to September 26, 2003); 
and Diagnostic Codes 5003, 5010, and 5235 through 5243 (from 
September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

VA satisfied its duty to notify by means of letters from the 
RO in February 2003 and June 2005.  These letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  

The Board notes that the rating criteria for increased 
compensation were addressed in the statement of the case and 
supplemental statements of the case that were sent to the 
veteran during the course of this appeal.  While the question 
of effective date was not addressed, such failure to do so is 
not prejudicial to the veteran, inasmuch as questions as to 
the effective date of any increase in compensation have not 
been raised, nor is any increase in compensation awarded 
herein.  As such, any deficiency in notice with regard to 
assignment of an effective date is rendered moot.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  In the present case, 
the February 2003 letter was issued prior to the initial 
adjudication of this claim, in June 2003, and there is 
accordingly no issue as to any failure to comply with timing 
requirements set forth by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

Duty to assist

With regard to the duty to assist, private medical records 
and the reports of recent VA examinations have been 
associated with the claims file.  The veteran was offered, 
and declined, the opportunity to present testimony at the RO, 
but availed himself of the opportunity to testify before the 
undersigned acting Board member.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the case has been obtained.  There is 
no indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

With particular regard to rating musculoskeletal 
disabilities, it is noted that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's lumbosacral disability, as currently 
characterized by the RO, encompasses lumbosacral strain, 
degenerative arthritis, and disc space loss (intervertebral 
disc syndrome).  Each of these types of disability will be 
discussed separately, with the intent to ascertain whether a 
rating greater than 40 percent can be assigned, in accordance 
with the provisions of 38 C.F.R. § 4.14, which precludes the 
evaluation of the same manifestation under different 
diagnoses (a practice known as "pyramiding").

Arthritis is evaluated by reference to limitation of motion 
of the affected body part; see 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 40 percent rating that is currently in effect 
is the maximum rating that can be assigned for limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5243 (2005).  This regulation became effective 
on September 26, 2003, during the pendency of this appeal.  
See 68 Fed. Reg. 51454-51456 (August 27, 2003).  Prior to 
this change in regulation, 40 percent was likewise the 
maximum rating that could be awarded for limitation of lumbar 
spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(in effect prior to September 26, 2003).  Under both the old 
criteria and those that became effective on September 26, 
2003, a rating greater than 40 percent was appropriate only 
for lumbar spine arthritis that was manifested by ankylosis.  
Pursuant to the former criteria, unfavorable ankylosis of the 
lumbar spine was 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).  Pursuant to the criteria that 
are now in effect, a 50 percent rating can be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 (2005).  

The report of the most recent VA clinical examination of the 
veteran's lumbar spine, conducted in September 2005, shows 
that he was able to bend to 45 degrees, tilt to 10 degrees 
bilaterally, and extend to neutral, albeit with pain and with 
the veteran holding onto a table with one hand.  Such 
impairment may be analogous to ankylosis; however, the fact 
that movement was in some manner achieved leads the Board to 
conclude that the veteran's impairment was not analogous to 
unfavorable ankylosis, which must be demonstrated for the 
award of a 50 percent rating.  The report of an earlier VA 
examination, dated in June 2003, shows that the veteran's 
range of lumbar spine motion was significantly greater than 
that exhibited approximately two years later, with forward 
flexion from 0 (zero) to 80 degrees, backward extension from 
0 (zero) degrees to 20 degrees, lateroflexion from 0 (zero) 
to 20 degrees to the left and 0 (zero) to 25 degrees to the 
right, and rotation from 0 (zero) to 30 degrees to the left 
and from 0 (zero) to 45 degrees to the right.  This degree of 
impairment is significantly less than that shown in September 
2005; clearly, if the later examination report did not 
demonstrate impairment which was the equivalent of 
unfavorable ankylosis, the earlier report did not either.

A similar analysis is required with regard to lumbosacral 
strain.  Prior to September 26, 2003, 40 percent was the 
maximum rating that could be assigned for lumbosacral strain; 
see 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior 
to September 26, 2003).  As of September 26, 2003, 
lumbosacral strain has been evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, which is rated pursuant to 
limitation of lumbar spine motion, the criteria of which are 
the same as those currently utilized for ascertaining the 
severity of lumbar spine degenerative arthritis and which are 
discussed above.  The Board has determined that the limited 
motion exhibited by the veteran on VA examination is not 
analogous to unfavorable ankylosis with regard to 
degenerative arthritis; likewise, that level of impaired 
movement is not analogous to unfavorable ankylosis when 
ascertaining the severity resulting from lumbosacral strain.

The revised provisions that became effective on September 26, 
2003, stipulate that any associated objective neurological 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 through 5243, Note (1).  The medical evidence, 
however, does not show that any such objective abnormalities 
attributable to lumbar arthritis or lumbosacral strain have 
been identified on clinical review.  The report of the 
September 2005 VA examination notes that there were no 
associated features to include numbness or bladder 
complaints.

The Board also finds that, in the absence of neurologic 
manifestations or any other associated neurologic 
abnormalities, the provisions of the applicable regulation 
whereby the separate evaluations of chronic orthopedic and 
neurologic manifestations, along with evaluations for all 
other disabilities, are to be combined under 38 C.F.R. 
§ 4.25, would not result in a rating in excess of the current 
40 percent awarded for a lumbar spine disability, inasmuch as 
no compensable rating could be assigned for disability other 
than the chronic orthopedic disorder.  

With regard to intervertebral disc syndrome, it is noted that 
the diagnostic criteria for intervertebral disc syndrome (at 
38 C.F.R. § 4.71a, Diagnostic Code 5293) were revised 
effective September 23, 2002.  As revised, for the period 
from September 23, 2002, to September 25, 2003, Diagnostic 
Code 5293 provided that intervertebral disc syndrome was to 
be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, a 60 percent disability rating was warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The criteria set forth in Diagnostic Code 5293 were included 
in the revision of the diagnostic standards discussed above 
that became effective on September 26, 2003; however, the 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, with the only changes made those of an 
editorial nature.  

The medical evidence, however, does not demonstrate that the 
veteran experienced incapacitating episodes at the frequency 
and of the duration required for a higher rating.  The report 
of the September 2005 VA examination, while noting that the 
veteran had persistent and constant back pain, did not 
indicate that he described what could be identified as 
incapacitating episodes requiring bed rest prescribed and 
requiring treatment by a physician; rather, it notes that the 
veteran has had "no specific treatment."  The report of the 
June 2003 VA examination likewise does not reference periods 
in which the veteran experienced incapacitating episodes as 
characterized in the regulation.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The 
Board's evaluation in this case considered the veteran's 
service-connected lumbar spine arthritis and lumbosacral 
strain under both the former and the current schedular 
criteria, with the revised criteria not for application to 
any time period before the effective date of the change.  See 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).  In this instance, however, a distinction between 
the old and new criteria need not be made, since an increased 
rating is not warranted under either standard.

The Board further notes that, under Diagnostic Code 5003, a 
10 percent rating is assigned for degenerative arthritis when 
the limitation of motion of the specific joint or joints 
involved is noncompensable, with such a rating assigned for 
each such major joint or group of minor joints affected by 
limitation of motion.  In this case, however, lumbar spine 
limitation of motion is compensable, and this provision is 
not for application.  It also follows that separate 10 and 20 
percent ratings available under Diagnostic Code 5003 for 
situations in which there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
and there is an absence of limitation of motion, are not 
available.

Finally, with regard to the matter of functional impairment, 
the Board must again note that the current 40 percent rating 
contemplates, with regard to degenerative arthritis and 
lumbosacral strain, a degree of impairment analogous to 
favorable ankylosis, notwithstanding the fact that some 
movement, albeit limited, was accomplished.  The Board 
therefore finds that the kinds of functional impairment 
manifested by the veteran, to include flareups as noted on VA 
examination in September 2005, are sufficiently reflected in 
the current 40 percent rating.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a lumbosacral 
disorder.  Therefore the claim is denied.


ORDER

An increased rating for lumbosacral strain, degenerative 
arthritis, with total disc space loss, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


